Citation Nr: 9915576	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-26 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder.

2.  Entitlement to service connection for irritable bowel 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to 
February 1997.



This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1997 from the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
generalized anxiety disorder and irritable bowel disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A generalized anxiety disorder is not shown to have 
become manifest in service or as a result of service.

3.  The veteran's irritable bowel syndrome preexisted 
service; the presumption of soundness is rebutted.

4.  Preexisting irritable bowel syndrome was not aggravated 
by active duty.  


CONCLUSIONS OF LAW

1.  A generalized anxiety disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  Irritable bowel syndrome was not incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R.§§§ 3.303, 3.304, 3.306 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generalized Anxiety Disorder

The veteran contends that he is entitled to service 
connection for a generalized anxiety disorder.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  Here, 
the Board finds that the veteran's claim for service 
connection for generalized anxiety disorder is well grounded.  
He has submitted evidence showing a diagnosis of generalized 
anxiety disorder within two months of discharge from service.  
Accordingly, the  Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1998).



In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Finally, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service medical records contain no reference to treatment for 
psychiatric disability of any kind.  His entrance examination 
of June 1996 was negative for psychiatric findings or 
complaints.  In October 1996, he was treated for irritable 
bowel syndrome, which was noted to be associated with 
nervousness.  He was also noted to have anxiety related 
diarrhea in another treatment episode.  In January 1997 he 
underwent an entrance standards board examination for 
irritable bowel syndrome, and he was noted to be anxious.  
However, no formal diagnosis of an anxiety disorder was 
rendered in service.

The report from an April 1997 VA general examination noted on 
review of psychiatric and personality that the veteran was 
alert, coherent, cooperative, and well oriented, with no 
signs of tension or evidence of mental distress at present.  
The VA psychiatric examination, also conducted in April 1997, 
gave no history of hospitalization or pharmacy information on 
file.  He denied any psychiatric treatment.  He was noted to 
have been unemployed since service, and was living with his 
mother and stepfather.  His subjective complaints included 
irritable bowel syndrome, and he indicated that when he gets 
anxious, he vomits, gets diarrhea and gets more anxious.  He 
reported that this condition began when he entered the Army 
by September 1996.  He also reported that he bites his nails 
and that, due to his anxiety, he sleeps poorly.  



Objective findings on VA examination noted the veteran to be 
clean, slim, adequately dressed and groomed.  He was alert 
and oriented times three.  His mood was slightly anxious and 
his affect was constricted.  His attention, concentration and 
memory were good.  His speech was clear and coherent.  He was 
not hallucinating, nor was he homicidal or suicidal.  His 
insight and judgment was fair and he exhibited good impulse 
control.  He was considered competent to handle funds.  The 
Axis I diagnosis rendered was Generalized Anxiety Disorder.  
He was also diagnosed with Axis IV, training stress, and had 
a GAF of 80.

Several lay statements and doctor's letters were translated 
from Spanish in April 1999.  These included lay statements 
from his mother, father, an acquaintance and neighbor 
indicating that they were not aware of the veteran suffering 
from a nervous disorder prior to joining the military.  A 
physician's statement dated in May 1998 indicated that he has 
treated the veteran since adolescence and that during this 
time, the veteran never suffered from any nervous condition.  
A letter dated in March 1998 from the Commonwealth of Puerto 
Rico health department stated that the veteran has no active 
medical record at the Vega Baja health center.

Analysis

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against granting service 
connection for an anxiety disorder.  There is no evidence 
that the veteran's anxiety disorder developed during active 
duty.  Even recognizing that the veteran had a formal 
diagnosis of generalized anxiety disorder following his 
separation from service, the evidence does not demonstrate 
that this disorder had been manifested prior to that date.  
It must be pointed out that, although his service medical 
records indicate that anxiety was noted in relation to the 
presence of other medical problems, no diagnosis of anxiety 
disorder was furnished.  As the evidence shows no indication 
that a psychiatric disorder was 

diagnosed in service, or that the psychiatric disorder 
diagnosed after was related to service, service connection is 
not warranted in this case.

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert, supra.

Irritable Bowel Disorder

The veteran contends that he is entitled to service 
connection for an irritable bowel disorder.  

Principles Relating to Aggravation of Preexisting Conditions

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  Here, 
the Board finds that the veteran's claim for service 
connection for irritable bowel syndrome is well grounded, in 
that he is shown to have had treatment in service for 
irritable bowel syndrome, with continued complaints of 
irritable bowel symptoms alleged under times of stress.  
Accordingly the Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991) is satisfied.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  



Veterans who had wartime service or peacetime service on or 
after January 1, 1947, will be considered to have been in 
sound condition when examined for service entrance except as 
to defects, infirmities, or disorders noted at service 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Aggravation is not conceded where the disability underwent no 
increase in severity on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1998).  

Factual Background

The veteran's June 1996 entrance examination revealed no 
abdominal findings and he denied any stomach or intestinal 
problems on his report of medical history.  In October 1996, 
he was seen for complaints of a one-week history of diarrhea 
with stomach cramps.  He gave a history of diarrhea 
associated with nervousness.  He was referred to 
gastroenterology and underwent testing, including barium 
studies, colonoscope and ultrasound.  He was diagnosed with 
irritable bowel syndrome in October 1996.  An October 1996 
treatment note revealed continued complaints of right sharp 
abdominal pain, right upper quadrant pain associated with 
nausea and vomiting, and diarrhea 5 to 6 times a day and at 
night.  In November 1996, he continued to be seen for 
complaints that included nausea, vomiting and diarrhea. By 
January 1997, the veteran was referred for an "EPTS 
evaluation."  



The report from the January 1997 Entrance Standards Board 
(EPSBD) proceeding noted the veteran was in his second week 
of Basic Combat training, with a chief complaint of diarrhea 
with occasional vomiting and nausea.  A history of his having 
these problems for several years prior to entering basic 
combat training was given, with symptoms made worse with 
stress.  A history of his having been diagnosed with 
irritable bowel syndrome by the gastroenterologist at the 
base was given.  The final diagnosis given was irritable 
bowel syndrome with chronic diarrhea.  It was recommended 
that the veteran meet a Medical Board for consideration of 
separation as not meeting the medical fitness standards for 
enlistment or induction.  The irritable bowel syndrome was 
found to exist prior to service (EPTS) and not aggravated by 
service.  The approximate date of origin given was 1994.  

The report from the April 1997 VA examination revealed the 
veteran's complaints of developing diarrhea associated with 
vomiting every time he is under emotional stress.  He was 
noted to have been medically discharged from the service.  A 
history of colonoscopy studies done as well as an abdominal 
sonogram with diagnosis of irritable bowel syndrome.  Upon 
physical examination of the digestive system, the abdomen was 
soft and depressible, with no masses, visceromegaly or 
tenderness.  The diagnosis rendered was irritable bowel by 
history.

A letter dated in March 1998 from the Commonwealth of Puerto 
Rico health department stated that the veteran has no active 
medical record at the Vega Baja health center.

Analysis

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for irritable bowel syndrome.  The presumptions of soundness 
and inservice aggravation are rebutted by the specific 

findings of the January 1997 EPSBD proceeding, which 
determined that the irritable bowel syndrome preexisted 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (1998).

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert, supra.
 

ORDER

Service connection is denied for generalized anxiety 
disorder.

Service connection is denied for irritable bowel syndrome.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

